               Case 4:20-cv-02388 Document 23 Filed on 11/07/20 in TXSD Page 1 of 3


Byron Thomas

From:                 Puneet Agarwal <a.puneet07@gmail.com>
Sent:                 Saturday, November 7, 2020 2:48 PM
To:                   Byron Thomas
Cc:                   dcarsey@HallEstill.com; blynch@hallestill.com; mdietrich@hallestill.com
Subject:              Re: Oxley v. Agarwal, Case No. 4:20-CV-02388
Attachments:          image001.png



CAUTION - EXTERNAL:


Hello ,

I am Puneet Agarwal and as stated along with documents and evidence , Myself do not fall under the jurisdiction of
United States court.

The other facts mentioned by plaintiff are wrong , malafide and absolutely false claims.

This filing of the case is an evil and manipulative tricks of plaintiff to mock the Indian jurisdiction and to lead the United
States court towards false evidences.

It must be noted by the honorable court that the matter has been going on in front of Indian megistrate cj ‐2.

Plaintiff is already attending the hearings going on in India through his many lawyers.

The points and evidences mentioned before the honorable court during the hearing of motion of injunction are still valid
and the honourable court has already denied the motion of injunction as asked by the Plaintiff.

The evidences regarding the bribe offered to me ( text messages attached during evidences submitted by defendant are
still valid.

Point no 2 " the cases related to this one that are pending' is also falsely submitted by the plaintiff .

The criminal Complaint against Brent oxley is already been filed with the Fbi and the fbi is investigating the case.

There is also a parallel enquiry going on for cia.com domain name as the plaintiff is seen hand in gloves with russian and
north Korean computer hackers.
The sensitive information along with the physical addresses along with the ip addresses of North Korean , Russian
intelligence agencies trying to hack into cia , Chinese enemies of state.

Also I am in the process of filing another criminal Complaint against Brent Oxley in the Texas State police station
applicable. My lawyers in usa are drafting the police complaint to be filed in some days for snort.com and memo.com !

Memo.com is part of this ongoing suit.

The evidence submitted by me before the Honorable court last time also contains the evidence of Brent Oxley offering
me bribe to spread lies ,to make false allegations and to go hand in gloves with him to extort money from GoDaddy.



                                                               1
               Case 4:20-cv-02388 Document 23 Filed on 11/07/20 in TXSD Page 2 of 3

I am also in the process of filing second criminal case against Brent Oxley under the FCPA , Foreign Corrupt Practices Act
of 1977 that prohibits USA citizens and entities from bribing foreign officials and foreign persons.

Process is also underway to file criminal cases of cheating , criminal conspiracy to do extortion from GoDaddy, under
Securities Exchange Act of ,1934 Amendment and Unlawful Corporate Payments Act ,usa . Plaintiff proposed to me to
help him in extortion of many million USD from GoDaddy. Evidence has already been submitted before the Honorable
court last time.

It must also be noted that the plaintiff is also under radar of cia , central intelligence agency of USA
Plaintiff is in illegal possession of digital data such as ip address, identities of Hacker based out of China and north Korea.
, physical addresses of hackers and foreign agents who are enemies of state.

It must be also noted that during the initial time of 2020 Jan , plaintiff tried to offer me bribe to end the case against him
and the criminal act done by plaintiff's lawyer Daniel V Carsey to masquerade as GoDaddy lawyer. The evidence
presented by me before the Hon Court contains the official statement attested by American company GoDaddy
confirming the criminal act done by Brent Oxley in the name of reputed company Godaddy.

I am also in talks with GoDaddy to file another criminal case against Brent Oxley as he has done an identity fraud and
cheating in the name of GoDaddy.

Point no 5 mentioned by plaintiff saying that defendant has not expressed any disagreement with respect to the
jurisdiction of this court. I have already placed the facts before the Honorable Court many times categorically denying
any jurisdiction of any usa court over an Indian citizen for matters related with Indian laws and Indian courts.

I hereby plead before Honourable Court that GoDaddy , cia , namecheap must also be added as parties as plaintiff has
Intentionally hidden these facts from the Hon Court. The domains are in the legal custody of Godaddy therefore it is of
utmost importance for the Hon Court to listen to their statements as well for the clear projection of this case .


Related with this matter one more criminal Complaint Is also in investigation by Indian police to probe the role of Brent
Oxley in hacking my account.

My account and computer were hacked by Brent oxley and data was stolen from my digital assets.

Brent Oxley also hired a rogue and terror designate Pakistani Intelligence agency's hacker and their spy Sharjeel Imam.
Pakistani spy and isi agent Sharjeel Imam is a known Pakistani criminal to indian intelligence agencies. Hon court can
confirm about this from them.

Brent Oxley last year was named as a notorious criminal by the many nationalist usa citizens during his criminal action to
burn masks , covid kits last year so that it will attract views and will bring him revenue.
This Pakistani spy as ordered by Brent oxley harassed my family members including my wife and parents in india. Indian
embassy of Dubai with the help of Indian foreign ministry are working on the drafting of this criminal case against Brent
Oxley and Sharjeel Saleem.
Sharjeel Saleem works for Pakistani rogue and notorious intelligence agency isi under the disguise of domainer.


During the world wide pandemic of covid 19 Brent Oxley tried to make intentional shortage of emergency health items
such as masks , PPE kits etc. During that time Brent Oxley told the media that it is not his responsibility to distribute
masks and other life saving items during the pandemic.

The real nature of Brent Oxley is that of a shrewd criminal who puts profit over national emergency of usa .


                                                               2
              Case 4:20-cv-02388 Document 23 Filed on 11/07/20 in TXSD Page 3 of 3

Brent Oxley has also been heavily criticised by the Worldwide animal rights ngo PETA and several other animal activists
for killing innocent and endangered species of the world.

GoDaddy,USA company has already confirmed to me in writing that only and only Indian court ruling will be followed by
them related to any court order regarding these domain names.


My lawyers has also submitted seperate criminal case of breach of business trust , exploitation of defendant and further
cheating and illegally taking chargeback from the banks related with the registration of 6500 domain names.

Right now 2 criminal cases are being filed and worked upon by the defendant against Brent Oxley with the Texas police
department and highly criminal FCPA act with the court of Texas.

With the state actors cia ,fbi already investigating the criminal role being done by Brent oxley.

Usa court has no jurisdiction over me and the same has already been stated by American company GoDaddy in writing
to me.

This is an absolute mockery of judicial system , manipulation and attempts being made by plaintiff to misguide the Hon
Court and to also falsely stating with the Hon court that they are not fighting the case in india.

One more thing I would like to mention to Honorable Court is fcpa , hacking , another case of cheating with respect to
snort.com and memo.com domain names.cia , fbi agencies being involved and doing parallel investigations , FCPA act
are very serious matters.

Hence I believe court will reject the petition of Brent Oxley after issuing notices to GoDaddy , namecheap and ,cia to
add them as parties in the case. Plaintiff has again lied blatantly to Hon Court about my agreement with the jurisdiction
of Hon Court over defendant. This is a lie.

Also I would like to bring in your attention that plaintiff's lawyer Daniel Carsey contacted me some days ago to talk with
them before heading date.

Indian court will have hearing in this month as well with the related matter. This case has already passed one year with
the Indian judiciary.

Hence I request to court to not interfere with the legal rights of an Indian citizen based upon lies and many sensitive
other related criminal cases against Brent Oxley .


Sincerely,
Puneet Agarwal

On Fri, 6 Nov, 2020, 5:33 AM Byron Thomas, <Byron_Thomas@txs.uscourts.gov> wrote:

 This case will be held via Zoom.




 ______________________________


                                                              3
